IN THE SUPREME COURT OF THE STATE OF DELAWARE

TYRONE MAJETTE,                          §
                                         §
       Defendant Below,                  §   No. 381, 2018
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1301018022,
                                         §              1304020306
       Plaintiff Below,                  §
       Appellee.                         §

                             Submitted: November 26, 2018
                             Decided:   November 30 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                   ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, the appellant’s motion for leave to amend, and the record on appeal, it

appears to the Court that:

      (1)    The judgment of the Superior Court should be affirmed on the basis of

its October 17, 2017 decision. The Superior Court did not err in dismissing the

appellant’s first motion for post-conviction relief under Superior Court Criminal

Rule 61. The motion was procedurally barred under Rule 61(i)(1) and failed to allege

any exception to the application of the procedural bars under Rule 61(i)(5).

      (2)    The appellant’s motion for leave to amend was received by this Court

on the same day as the State’s motion to affirm and therefore does not appear to be
an impermissible response to the State’s motion to affirm. The motion to amend does

not present any new issues, however, and therefore is denied as futile.

      NOW, THEREFORE, IT IS ORDERED that the motion for leave to amend

is DENIED, the motion to affirm is GRANTED, and the judgment of the Superior

Court is AFFIRMED.



                                       BY THE COURT:


                                       /s/ Gary F. Traynor
                                             Justice




                                         2